DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Status: Claims 1-17 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method for monitoring a patient during his sleep. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 1 is directed towards a process. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “monitoring the thoracic breath of the patient; monitoring the abdominal breath of the patient; detecting a sleep apnea syndrome event; in reaction to the detection of N such SAS events, N being an integer equal or larger than 1, performing an additional measure to detect an abnormal condition”. The reason that the limitations are considered an 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, the claim does not recite additional elements that amount to significantly more than judicial exception. 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 2-14, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a wearable device. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 1 is directed towards an apparatus. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 

The 2019 revised§ 101 guidance makes clear that the "mental process" category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing/collection technology. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim recites "an embedded computing unit", which can be interpreted as a generic processor. "[A]n embedded computing unit" does  not integrate the judicial exception into a practical application, because it is merely using a generic processor as a tool to perform an abstract idea (see MPEP 2106.05(f)). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, the claim recites additional elements, "a wearable device", "a first sensor for monitoring the thoracic breath of the patient" and "a second sensor for monitoring the abdominal breath of the patient". The additional elements do not amount to significantly more than judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo.

	Nakata (US 2013/0030257) discloses a wearable device (para. [0020], [0021], One or more of the sensors can be coupled with a sensor processing unit, e.g., worn on the patient's arm or other location that may detect apneic events. a pulse oximeter sensor to detect oxygen saturation and heart rate is also wearable) comprising: 
a first sensor for monitoring the thoracic breath of the patient (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0081], [0082], physiological motion sensor (e.g., a chest strap); para. [0143], a non-contact vital signs monitoring device, such as a radar-based device that can be configured to detect a paradoxical breathing, para. [0164], chest and abdomen sensors); 
a second sensor for monitoring the abdominal breath of the patient (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0143], a non-contact vital signs monitoring device, such as a radar-based device that can be configured to detect a paradoxical breathing, para. [0164], chest and abdomen sensors). 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 16 and 17, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 2, the limitation “an abnormal condition” is indefinite, because it is unclear whether it is referring to “an abnormal condition” in claim 1. If it is, the limitation should be amended to “the abnormal condition”. 
Re Claim 12, the limitation “an additional measure” is indefinite, because it is unclear whether it is referring to “an additional measure” in claim 1. If it is, the limitation should be amended to “the additional measure”. 
Re Claim 13, the limitation “the minimal duration”, “a SAS event”, and “the results” are indefinite. The limitations, “the minimal duration” and “the results” are lacking antecedent basis. The limitation “a SAS event” is indefinite, because it is unclear whether it is referring to “a sleep apnea syndrome event” in claim 1 or another SAS event.
Re Claim 16, the limitation “the detection of an abnormal condition” is indefinite, because it lacks antecedent basis. 
Re Claim 17, the limitation “additional measure” is indefinite, because it is unclear whether it is referring to “an additional measure” in claim 15. IF it is, the limitation should be amended to “the additional measure”. 

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata et al. (US 2013/0030257), hereinafter “Nakata”. 
Re Claim 1, Nakata discloses a method for monitoring a patient during his sleep, comprising: 
monitoring the thoracic breath of the patient (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0081], [0082], physiological motion sensor (e.g., a chest strap); para. [0143], a non-contact vital signs monitoring device, such as a radar-based device that can be configured to detect a paradoxical breathing, para. [0164], chest and abdomen sensors); 
monitoring the abdominal breath of the patient (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0143], a non-contact vital signs monitoring device, such as a radar-based device that can be configured to detect a paradoxical breathing, para. [0164], chest and abdomen sensors); 
An indication of paradoxical breathing and/or of the level of paradoxical breathing can be useful in detecting obstructive apnea); 
in reaction to the detection of N such SAS events, N being an integer equal or larger than 1, performing an additional measure to detect an abnormal condition (para. [0193], the radar-based device may also measure the heart rate. During apneic events, the heart rate can increase substantially and/or an atrial or ventricular arrhythmia could occur, thus the heart rate and/or rhythm can be used to confirm an apnea that is indicated by other measurements; para. [0167], During apneic events, the heart rate can increase substantially, and the heart rate can be used to confirm an apnea that is indicated by other measurements. This can provide a higher confidence level that an apnea event has been detected. Please also see para. [0198]).  
Re Claim 15, Nakata discloses a wearable device (para. [0020], [0021], One or more of the sensors can be coupled with a sensor processing unit, e.g., worn on the patient's arm or other location that may detect apneic events. a pulse oximeter sensor to detect oxygen saturation and heart rate is also wearable) comprising: 
a first sensor for monitoring the thoracic breath of the patient (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0081], [0082], physiological motion sensor (e.g., a chest strap); para. [0143], a non-contact vital signs monitoring device, such as a radar-based device that can be configured to detect a paradoxical breathing, para. [0164], chest and abdomen sensors); 
a second sensor for monitoring the abdominal breath of the patient (para. [0165], chest and abdomen sensors configured to detect paradoxical breathing, when the abdomen contracts as the rib cage expands and/or when the rib cage contracts as the abdomen expands; para. [0143], a non-contact 
an embedded computing unit (para. [0012], [0058], one or more processors, claim 61, an embedded processor to process the signals and control the inter-sensor communications) arranged for receiving signals output by said first sensor and by said second sensor, for detecting sleep apnea syndrome (SAS) events based on said signals (para. [0165], during obstructive apnea, typically there is paradoxical breathing. An indication of paradoxical breathing and/or of the level of paradoxical breathing can be useful in detecting obstructive apnea), and for triggering an additional measure in reaction to the detection of N such SAS events, N being an integer equal or larger than 1 (para. [0193], the radar-based device may also measure the heart rate. During apneic events, the heart rate can increase substantially and/or an atrial or ventricular arrhythmia could occur, thus the heart rate and/or rhythm can be used to confirm an apnea that is indicated by other measurements; para. [0167], During apneic events, the heart rate can increase substantially, and the heart rate can be used to confirm an apnea that is indicated by other measurements. This can provide a higher confidence level that an apnea event has been detected. Please also see para. [0198]).  
Re Claim 2, Nakata discloses that an alarm is sent in reaction to said detection of an abnormal condition (para. [0193], the radar-based device can generate data used to measure and/or generate alarms. In various embodiments, the radar-based device can generate and/or display an indicator of a confidence level of detecting an apneic event; para. [0143], generating alarms related to any non-respiration and/or reduced respiration event; para. [0148], The separate device can include but is not limited to, an audible alarm that can increase in volume, and/or wristwatch, pillow, mattress, clothing items, collars, neck patches, or any combination thereof that can vibrate with increasing intensity and/or electric shock, and/or light sources that flicker with intensity, as show in FIG. 14B. Unlike conventional alarms that are configured to alert a third party, such as a physician, nurse, or other healthcare provider of an apneic, 
Re Claim 3, Nakata discloses that said additional measure comprises a heart measure (para. [0193], the radar-based device may also measure the heart rate. During apneic events, the heart rate can increase substantially and/or an atrial or ventricular arrhythmia could occur, thus the heart rate and/or rhythm can be used to confirm an apnea that is indicated by other measurements; para. [0167], During apneic events, the heart rate can increase substantially, and the heart rate can be used to confirm an apnea that is indicated by other measurements. This can provide a higher confidence level that an apnea event has been detected. Please also see para. [0198]).  
Re Claim 4, Nakata discloses that said heart measure comprises a detection of an unexpected increase or decrease in the heart rate (para. [0193], the radar-based device may also measure the heart rate. During apneic events, the heart rate can increase substantially and/or an atrial or ventricular arrhythmia could occur, thus the heart rate and/or rhythm can be used to confirm an apnea that is indicated by other measurements; para. [0167], During apneic events, the heart rate can increase substantially, and the heart rate can be used to confirm an apnea that is indicated by other measurements. This can provide a higher confidence level that an apnea event has been detected. Please also see para. [0198]).
Re Claim 5, Nakata discloses that said heart measure comprises a detection of arrhythmia (para. [0193], During apneic events, the heart rate can increase substantially and/or an atrial or ventricular arrhythmia could occur, thus the heart rate and/or rhythm can be used to confirm an apnea that is indicated by other measurements.)  
Re Claim 6, Nakata discloses that said heart measure comprises an electrocardiogram (para. [0275], ECG).  
Re Claim 7, Nakata discloses that said additional measure comprising an evaluation of the oxygenation of the blood (para. [0172], [0198], pulse oximeter can provide information on the effectiveness of respiration by arterial hemoglobin saturation, an estimate of blood oxygenation. Decreases in blood oxygenation can indicate the severity of an apneic and/or hypopneic event, and can be clinically significant.).
Re Claim 9, Nakata discloses that said detection of N SAS events comprising a detection of N such events longer than a predetermined threshold (para. [0017], determining one or more apneic timespans based on comparing the instantaneous amplitude to at least one of the one or more thresholds within the time span associated with valid physiological motion; para. [0147], If the paradox index is compared with one or more thresholds, it can be interpreted as the absence or presence of paradoxical breathing or the degree of asynchronous respiration; para. [0239], determining if the coefficient of variation is below a threshold, breathing is periodic; and determining if the coefficient of variation is above a threshold, breathing is irregular and not periodic; para. [0250], Calculate the coefficient of variation of the breath-to-breath interval and the depth of breath as shown in block 1044. If neither one is above a threshold, the respiration can be considered regular as shown in block 1046. If the coefficient of variation of either the breath-breath interval or the depth of breath is above a threshold, the respiration can be considered irregular as shown in block 1048, and additional processing is performed.)
Re Claim 11, Nakata discloses that said alarm being sent over a radiofrequency short distance interface to a proprietary, dedicated base station (para. [0358], In various embodiments, this response signal can be in accordance with communication protocols that include, but are not limited to: IEEE 802.11 (wifi), Bluetooth, zig-bee, ultra-sonic, infra-red and/or ISM band RF radiation; [0370], In various embodiments, after the signal is sampled by the analog to digital converter (ADC), it can transmitted over a wired or wireless communication link (e.g., Bluetooth, USB, etc.) to one or more processors that performs signal processing; claim 10, the sensor processing unit or wireless sleep monitor is configured to communicate 301 is networked to a patient monitoring system 302 using a personal area network technology such as Bluetooth, Ultra Wide Band, Wireless USB, etc.; para. [0310], In various embodiments, the Doppler radar-based device may communicate wirelessly with a protocol such as WiFi, Bluetooth, Zigbee, and/or via cellular networks to another device, such as a patient monitoring device and or a vital signs measurement device, and/or to a central station, computer, or database. In some embodiments, the Doppler radar-based device may communicate results to a central database and/or computer, which in turn communicates the results to a patient monitoring device and/or a vital signs measurement device that is configured to monitor the same patient.).  
Re Claim 12, Nakata discloses the detection of a SAS event and the decision to perform an additional measure are taken in a wearable device (para. [0020], [0021], One or more of the sensors can be coupled with a sensor processing unit, e.g., worn on the patient's arm or other location that may detect apneic events. a pulse oximeter sensor to detect oxygen saturation and heart rate is also wearable).  
 
Re Claim 16, Nakata discloses a short distance wireless interface (para. [0358], In various embodiments, this response signal can be in accordance with communication protocols that include, but are not limited to: IEEE 802.11 (wifi), Bluetooth, zig-bee, ultra-sonic, infra-red and/or ISM band RF radiation; [0370], In various embodiments, after the signal is sampled by the analog to digital converter (ADC), it can transmitted over a wired or wireless communication link (e.g., Bluetooth, USB, etc.) to one or more processors that performs signal processing; claim 10, the sensor processing unit or wireless sleep monitor is configured to communicate with the therapeutic device via one or more selected from the group of communication protocols consisting of: wired, Mini HDMI, USB, Bluetooth, Zigbee, Wi-Fi, Ethernet, and Cellular; para. [0088], the device 301 is networked to a patient monitoring 302 using a personal area network technology such as Bluetooth, Ultra Wide Band, Wireless USB, etc.; para. [0310], In various embodiments, the Doppler radar-based device may communicate wirelessly with a protocol such as WiFi, Bluetooth, Zigbee, and/or via cellular networks to another device, such as a patient monitoring device and or a vital signs measurement device, and/or to a central station, computer, or database. In some embodiments, the Doppler radar-based device may communicate results to a central database and/or computer, which in turn communicates the results to a patient monitoring device and/or a vital signs measurement device that is configured to monitor the same patient.), said computing unit being arranged for evaluating said additional measure (para. [0193], the radar-based device may also measure the heart rate. During apneic events, the heart rate can increase substantially and/or an atrial or ventricular arrhythmia could occur, thus the heart rate and/or rhythm can be used to confirm an apnea that is indicated by other measurements; para. [0167], During apneic events, the heart rate can increase substantially, and the heart rate can be used to confirm an apnea that is indicated by other measurements. This can provide a higher confidence level that an apnea event has been detected. Please also see para. [0198]) and for sending an alarm signal in reaction to the detection of an abnormal condition (para. [0193], the radar-based device can generate data used to measure and/or generate alarms. In various embodiments, the radar-based device can generate and/or display an indicator of a confidence level of detecting an apneic event; para. [0143], generating alarms related to any non-respiration and/or reduced respiration event; para. [0148], The separate device can include but is not limited to, an audible alarm that can increase in volume, and/or wristwatch, pillow, mattress, clothing items, collars, neck patches, or any combination thereof that can vibrate with increasing intensity and/or electric shock, and/or light sources that flicker with intensity, as show in FIG. 14B. Unlike conventional alarms that are configured to alert a third party, such as a physician, nurse, or other healthcare provider of an apneic, hypopneic, or other adverse respiratory event, alarms in accordance with some embodiments herein are configured to stimulate the patient in order to treat an 
Re Claim 17, Nakata discloses a heart signal detector for performing a heart measurement as additional measure (para. [0193], the radar-based device may also measure the heart rate. During apneic events, the heart rate can increase substantially and/or an atrial or ventricular arrhythmia could occur, thus the heart rate and/or rhythm can be used to confirm an apnea that is indicated by other measurements; para. [0167], During apneic events, the heart rate can increase substantially, and the heart rate can be used to confirm an apnea that is indicated by other measurements. This can provide a higher confidence level that an apnea event has been detected. Please also see para. [0198]).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, in view of Galeev et al. (US 2018/0256096), hereinafter “Galeev”. 
Re Claim 14, Nakata discloses the claimed invention substantially as set forth in claim 1. 
Nakata further discloses a detection whether the patient is awake or sleeping (para. [0341], the device may detect whether or not the subject is sleeping. In various embodiments the sleep state may be included on the display and in the historical data; para. [0166], The quality of sleep can be estimated based on level of activity, and the level of activity can be helpful in determining the sleep state of the subject.).  

	However, Galeev discloses systems and methods for determining sleep characteristics based on movement data. Galeev discloses one or more accelerometers that detect large-scale motions to determine the onset of a rest or sleep period through the detection of a lack of motion. Galeev also discloses that the sensitivity of the accelerometer(s) can be reconfigured to detect significantly smaller motions (“micro-motions”). Alternatively, apparatus may comprise one or more accelerometers that are dedicated to, and configured for, detecting micro-motions while one or more other accelerometers are used to detect large-scale motions (para. [0054]). Galeev discloses that at any given time during the rest or sleep state, the output of each axis of the accelerometer can be assessed and the clearest signal (relatively higher amplitudes, relatively stable frequencies) can be selected for respiratory analysis (para. [0058]). Galeev teaches that the output of the accelerometers can be used not only to detect sleep but to identify sleep stages (i.e., light sleep, deep sleep, and REM sleep). During a sleep stage, breathing can become heavier or lighter resulting in larger or smaller amplitude, respectively, output signals from the accelerometer (para. [0060], fig. 6). This disclosure reads on “detection whether the patient is awake or sleeping, based on the breathing frequency or amplitude”. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata, by detecting whether the patient is awake or sleeping based on the breathing frequency or amplitude, as taught by Galeev, for the purpose of not only detecting sleep but also identifying sleep stage (para. [0060], fig. 6). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, in view of Moersdorf et al. (US 2010/0121207), “Moersdorf”. 
Re Claim 8, Nakata discloses the claimed invention substantially as set forth in claim 1.

However, Moersdorf discloses that an apnea may be detected by means of an EEG to detect central sleep apnea involving defects in the brain in activating the breathing muscles (para. [0005], [0006]). Moersdorf discloses that other vital parameters, for example breathing effort, the respiratory flow, or the oxygen saturation of the blood, are typically observed in combination so as to reach an unambiguous conclusion (para. [0006]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata, by adding an encephalogram to the additional measure, as taught by Moersdorf, for the purpose of detecting central sleep apnea involving defects in the brain in activating the breathing muscles (para. [0005], [0006]) and increasing the accuracy of the sleep apnea detection (para. [0006], other vital parameters, for example breathing effort, the respiratory flow, or the oxygen saturation of the blood, are typically observed in combination so as to reach an unambiguous conclusion)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, in view of Herrnsdorf (US 2017/0027344), hereinafter “Herrnsdorf”. 
Re Claim 10, Nakata discloses the claimed invention substantially as set forth in claim 1. 
Nakata is silent regarding said additional measure comprising a measure of the body position after said event and/or a detection of body movements after said event.  
However, Herrnsdorf discloses systems and methods of providing a head support for stopping airway disorders (para. [0017]). Herrnsdorf teaches a spatial sensor configured to detect a position of a body part of the individual and to actuate selected ones of deformed elements in the head support depending on the detected position of the body part so as to move the head of the individual resting on the resting surface (para. [0022], para. [0019] discloses a spatial sensor to provide a detection sensor 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata, by adding a measure of the body position after said event and/or a detection of body movements after said event to the additional measure, as taught by Herrnsdorf, for the purpose of detecting indications of an upcoming and/or ongoing airways disorder event such as a snoring or a sleep apnea derived from the spatial sensor signal, alone or in combination with indications of blood-oxygen saturation, a heart-rate/heart-beat, body movement patterns, vibrations, sounds, including snoring (para. [0026]), where the spatial sensor provides detection of sensor signal by sensing in a contactless manner (para. [0019]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2013/0030257), hereinafter “Nakata”, in view of Bixler et al. (Non-Patent Literature: “Effects of Age on Sleep Apnea in Men”), hereinafter “Bixler”. 
Re Claim 13, Nakata discloses the claimed invention substantially as set forth in claims 1 and 9. 
Nakata is silent regarding said number (N) of SAS event, and/or the minimal duration of a breathing pause in a SAS event, and/or thresholds used for evaluating the results of said additional measure, being adapted to the age of the patient.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Nakata, by adapting said number (N) of SAS event, and/or the minimal duration of a breathing pause in a SAS event, and/or thresholds used for evaluating the results of said additional measure to the age of the patient, as taught by Bixler, for the purpose of determining severity of sleep apnea for treatment (pages 147 and 148, under Discussion). 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.V.H./
Vynn Huh, March 23, 2022Examiner, Art Unit 3792      




                                                                                                                                                                                                  /JONATHAN T KUO/Primary Examiner, Art Unit 3792